Filed 9/20/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 223







Casey Phillips, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20170131







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Sonna M. Anderson, Judge.



AFFIRMED.



Per Curiam.



Kyle R. Craig, Minot, ND, for petitioner and appellant; submitted on brief.



Brian L. Johnson, Assistant State’s Attorney, Bismarck, ND, for respondent and appellee; submitted on brief.

Phillips v. State

No. 20170131



Per Curiam.

[¶1]	Casey Phillips appeals from a district court order denying his application for post-conviction relief.  In 2012, Phillips pled guilty to terrorizing and criminal trespass.  Phillips applied for post-conviction relief, which the district court denied and the Supreme Court affirmed.  
Phillips v. State
, 2014 ND 100, 859 N.W.2d 929. 
 In 2016, Phillips applied for post-conviction relief based on his claim of newly discovered evidence and ineffective assistance of counsel.  The district court summarily dismissed the application for failure to present competent, admissible evidence likely to change the result of the trial.  The district court ruled 
N.D.C.C. § 29-32.1-09(2)
 precluded Phillips’ ineffective assistance of counsel claim.  On appeal, Phillips argues the district court erred in summarily dismissing his application because the alleged newly discovered evidence raised a genuine issue of material fact sufficient for an evidentiary hearing.  We summarily affirm under N.D.R.App.P. 35.1(a)(6).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Jon J. Jensen

Jerod E. Tufte